Citation Nr: 0818247	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1958 to October 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decision of June 2001 and later by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2004.  The Board remanded the claim for 
service connection for a skin disorder in February 2005 and 
June 2007.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDING OF FACT

Tinea pedis was noted on entrance into service, and did not 
increase in severity during service beyond the natural 
progress of the disorder.


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in March 
2001, February 2003, June 2003, May 2005 and August 2007 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's initial duty-to-assist letter was provided 
before the adjudication of his claim.  In addition, the 
letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The Board also notes that in the August 2007 letter 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  The veteran's 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran asserts that his tinea pedis was aggravated by 
the boots that he had to wear while in service.  During the 
hearing held in July 2004, the veteran stated that during the 
service the skin disorder which had been on his feet on 
entrance into service spread to other parts of his body such 
as his back.  He stated that it was aggravated by the heat.  
He also stated that he received treatment in service, but the 
problems could not be cured and would not go away.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance or 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's service medical records reflect that on 
entrance examination in March 1958 it was noted that the 
veteran had tinea pedis of the left foot.  Thus, the disorder 
is shown to have existed prior to service.  

A preexisting disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996) (which held that a 
veteran is not entitled to service connection for aggravation 
of a pre-service knee disorder where the veteran experienced 
some pain and stiffness in the knee during service, but there 
was no evidence to show that the veteran experienced 
persistent worsening of his knee condition in service, and in 
fact, the record showed that the veteran's knee condition 
actually improved while he was in service).

In the present case, there is no indication in the service 
medical records that the veteran's pre-existing pes planus 
permanently increased in severity during service.  In 
reaching this conclusion, the Board has noted that a service 
medical records dated in August and September 1958 reflect 
that the veteran had dermatophytosis on the left leg, and a 
record dated in April 1959 reflects that the veteran was seen 
for treatment of fungus of the feet which was treated with 
antifungal power and hot soaks.   

Subsequent service medical records, however, are negative for 
any complaints regarding tinea pedis.  In addition, on 
separation from service in September 1960, clinical 
evaluations of the skin and feet were normal.

There is no post service evidence of treatment for tinea 
pedis until many years after separation from service.  In a 
claim submitted by the veteran in April 1975, he made 
reference to a right arm injury, but did not menton tinea 
pedis.  Similarly, a January 1994 claim for disability 
compensation did not mention tinea pedis.  A VA treatment 
record dated in November 1997 reflects a diagnosis of tinea 
infection of the foot, but does not contain any reference to 
service.  

The only medical opinion regarding whether there was 
aggravation of tinea pedis during service weighs against the 
claim.  The report of a VA examination conducted in February 
2006 reflects that a VA examiner concluded that the current 
tinea pedis was likely related to the similar condition 
diagnosed while in service.  Significantly, however, in an 
addendum dated in September 2007, a VA examiner carefully 
reviewed the veteran's entrance examination and service 
medical records, and concluded that "It would be resorting 
to mere speculation to opine whether the veteran's skin 
disorder of the feet noted on entrance into service underwent 
a permanent increase in severity above and beyond its natural 
progression during service.  The VA physician noted that the 
service medical records were silent for the degree of 
intensity of the tinea pedis and its response to treatment.  
The examiner further noted that the service separation 
examination was silent for the condition.  Another VA 
physician indicated that she had reviewed the examination 
report and agreed.  

A claim may not be granted based on mere speculation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim).  Based on the foregoing evidence, the Board 
finds that tinea pedis was noted on entrance into service and 
did not increase in severity during service beyond the normal 
progression.  To the extent that the veteran has expressed 
his own opinion that service caused or aggravated or 
aggravated his tinea pedis, the Board notes that the veteran 
is not competent, as a lay person, to make such a medical 
judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board concludes that tinea pedis 
was not incurred in or aggravated by service.  


ORDER

Service connection for tinea pedis is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


